Citation Nr: 1336175	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  08-37 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a heart disorder. 

2.  Entitlement to service connection for a bilateral leg disorder, to include neuropathy. 

3.  Entitlement to service connection for a neurological disorder to the left arm and hand. 

4.  Entitlement to service connection for a cranial nerve / head disorder.

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to service connection for a dental disorder for the purpose of obtaining VA compensation.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a left shoulder disorder.
9.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for phlebitis and varicose veins of the right thigh.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1980 to August 1984 and from March 1985 to January 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In June 2011, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims folder.

The case was before the Board in September 2011 and December 2012, and remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal, to include obtaining treatment records and affording the Veteran new VA examinations.  The Veteran's most recent treatment records were obtained and associated with the claims file.  The Veteran was afforded VA examinations following the December 2012 Board remand.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The issues of entitlement to service connection for hypertension and a left shoulder disorder as well as the issue of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for phlebitis and varicose veins are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

As previously discussed in the December 2012 remand, the Board does not have jurisdiction over the VA outpatient dental treatment issue, and it is referred to the RO for additional referral to the nearest VHA dental clinic for a determination of eligibility.


FINDINGS OF FACT

1.  A heart disorder is not shown to be due to a disease or injury in-service or to any incident of military service.

2.  A bilateral leg disorder is not shown to be due to a disease or injury in-service or to any incident of military service.

3.  A neurological disorder to the left arm and hand is not shown to be due to a disease or injury in-service or to any incident of military service.

4.  A cranial nerve/head disorder not shown to be due to a disease or injury in-service or to any incident of military service.

5.  A low back disorder is not shown to be due to a disease or injury in-service or to any incident of military service.
6. The Veteran does not have a dental disability that has been shown to be etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a heart disorder are not met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for the establishment of service connection for a bilateral leg disorder are not met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for the establishment of service connection for a neurological disorder of the left hand and arm are not met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  The criteria for the establishment of service connection for a cranial nerve/head disorder are not met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

5.  The criteria for the establishment of service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

6.  A dental disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran which advised him of the information necessary to substantiate his claims, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letters also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the December 2007 rating decision, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letter as well as the rating decision, statement of the case, and supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Veteran has neither alleged nor proven that prejudice resulted from lack of proper VCAA notice, and therefore, the Board determines that none resulted.  See Shinseki, supra.  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and records from the Social Security Administration (SSA) and associated them with the claims file.  The Veteran was notified in January 2012 that records from the Onslow Memorial Hospital were unavailable.  He indicated he did not have copies of records to submit.  The Veteran has not indicated that there are any additional outstanding records to be obtained.  The duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded VA medical examinations following the December 2012 Board remand.  These opinions were rendered by medical professionals following a thorough examination and interview of the Veteran and review of the claims file.  The examiners obtained an accurate history.  The examiners provided detailed explanations for the opinions that were reached and their opinions are factually based, medically competent and responsive to the inquiry before the Board.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In June 2011 the Veteran was provided an opportunity to set forth his contentions at a hearing before the undersigned.  The record reflects that at the hearing, the Veterans Law Judge set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development required to help substantiate the claims.  These actions satisfied the Veterans Law Judge's duty to fully explain the issues on appeal and suggest the submission of any evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to hearings before the Board).  Notably, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a chronic disease, including arthritis, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The U.S. Court of Appeals for the Federal Circuit has recently held that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).

Analyses

The Veteran contends that all his disabilities stem from impairment to the central nervous system that occurred after he allegedly sustained a head injury from being struck by a drill sergeant or from radiation exposure due to radar systems aboard jet aircraft.  See June 2005 claim; May 2008 Notice of Disagreement (NOD); September 2008 VA Form 9; November 2005, November 2008, November 2010, September 2012, and October 2012 Veteran's statements. 

With regard to alleged radiation exposure, the Veteran contends that as a mechanic in the Marine Corps he was exposed to radiation for over four years while working on the radar systems of an EA-6B Prowler aircraft.  He alleges that the radiation exposure led to the development of his neuropathy, cranial nerve, and low back disabilities.  He has a submitted a medical treatise article on radiation dated in 2008 and an informational article on the EA-6B Prowler dated in 2004, in support of his claims.  He noted that the nose cone of the EA-6B Prowler has a radiation symbol on it. 

With regard to alleged radiation exposure, neither 38 C.F.R. § 3.309 nor 38 C.F.R. § 3.311 is applicable in the present case.  No physician has diagnosed the Veteran with any of the presumptive diseases listed under 38 C.F.R. § 3.309(d).  In addition, none of his current disorders on appeal is listed as a "radiogenic disease" under 38 C.F.R. § 3.311(b)(2).  But most importantly, VA's radiation regulations only pertain to exposure to ionizing radiation.  In the present case, the Veteran has alleged exposure to what only can be described as non-ionizing radiation from aircraft radar system equipment.  The Court has taken judicial notice that naval radar equipment emits microwave-type non-ionizing radiation, which is not subject to review under the ionizing radiation statute and regulations.  Rucker v. Brown, 10 Vet. App. 67, 69-72 (1997) citing The Microwave Problem, Scientific American, September 1986; Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR), American Journal of Epidemiology, Vol. 112, 1980; and Biological Effects of Radiofrequency Radiation, United States Environmental Protection Agency, September 1984.  Thus, in the present case, the only consideration is whether alleged exposure to non-ionizing radiation from aircraft radar equipment caused any of the disorders alleged by the Veteran. 

Heart Disorder

For VA service connection purposes, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In order to rebut the presumption of soundness on entry, VA must now show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  See also Wagner, supra. 

Defects are defined as 'structural or inherent abnormalities or conditions which are more or less stationary in nature.'  VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  Congenital or developmental 'defects' automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  But such 'defects' are not 'diseases' or 'injuries' within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that the former is 'more or less stationary in nature,' while the latter is 'capable of improving or deteriorating.'  See VAOPGCPREC 82-90 at para.  2.

Even if it is determined during service that a Veteran suffers from a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43253 (1990).

However, the presumption of soundness does not apply to congenital defects because such defects 'are not diseases or injuries' within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c); see also Quirin, 22 Vet. App. at 397; Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is 'not the type of disease- or injury-related defect to which the presumption of soundness can apply').  However, a congenital defect can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id.

In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-397.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, among other things.  Id.

The October 1979 entrance examination noted a preexisting heart murmur.  Subsequent examinations dated in June 1984, March 1985, and January 1986 confirmed that a heart murmur was noted at entrance.  The Veteran complained about a history of heart problems on several occasions during service, but the March 1985 examiner indicated that no heart murmur was heard at that time, and his chest X-ray was normal as well.  His January 1986 separation examination did not reveal any heart disorder.

Post-service, the Veteran claimed heart problems in a January 1986 claim.  At the March 1986 VA heart examination, only several months after separation; the Veteran reported chest pain, shortness of breath, and a pounding heart upon exertion.  March 1986 X-rays of the chest revealed a normal heart.  The March 1986 VA examiner did diagnose the Veteran with a cardiac murmur, with no evidence of heart disease, but with "unexplained manifestations."  A VA treatment record dated in February 1987 noted chest pain of unknown etiology.  In a July 1988 dental record the Veteran reported that he had been told by his physician that his heart murmur had resolved.

VA treatment records dated in the early 2000s documented the Veteran's reports of dizziness and light-headedness.  In an April 2005 VA treatment record the Veteran was diagnosed with coronary artery disease, status post percutaneous coronary intervention (PCI); the symptoms did not sound like angina.  A December 2004 VA coronary angiography diagnosed coronary artery disease. 

In an October 2011 VA treatment record the Veteran was diagnosed with ischemia and coronary artery disease.  VA treatment records, including a March 2012 VA smoking note, indicate that the Veteran has smoked 1 and 1/2 packs of cigarettes a day for the past 30 years. 

At his May 2013 VA examination the examiner noted the Veteran had been diagnosed with coronary artery disease in 2004, hypertensive heart disease in 2000 and a heart murmur in October 1979.  The examiner noted the Veteran's history of a heart murmur and the Veteran's statements that he did not take medication for his murmur during service.  The examiner opined that the Veteran's heart murmur was likely a congenital condition, as it was noted on his entrance examination in 1979.  The heart murmur was a congenital defect, as opposed to a congenital disease, which had remained stable throughout his life.  The Veteran did not experience a superimposed disease or injury to his heart during service.  There was no evidence of this in the service treatment records and even if the Veteran sustained a head injury affecting his central nervous system, it did not affect his heart.  His current diagnosis of coronary artery disease is thought to be related to his significant history of cigarette smoking.  

The Veteran entered service with a congenital defect, a heart murmur, which is considered to have existed prior to service.  38 C.F.R. §§ 3.303(c), 4.9.  The Board has considered if there was a superimposed disease or injury to the Veteran's heart murmur which could warrant service connection.  However, there is no evidence of a heart disorder in service and the May 2013 VA examiner specifically opined that the Veteran did not experience a superimposed disease or injury to his heart during service.  There is also no indication that the Veteran has an additional heart disorder that is related to service.  

The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a heart disorder.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disorders of the Bilateral Legs, Left arm/hand, Cranial nerve/head and Lumbar Spine

As above, the Veteran contends that the claimed injuries are a result of an assault by a drill sergeant in service or in the alternative that they are related to non-ionizing radiation.

The Veteran says he injured his head and was knocked unconscious in 1980 by a drill sergeant and when he woke up his left arm was injured.  The Veteran has submitted photos which he says show that his left arm function was limited after the alleged assault.

However, at his June 1984 separation examination there was no diagnosis of a bilateral leg, left arm, head, or lumbar spine disorder. However, at a March 1985 reenlistment examination, the Veteran denied ever sustaining a head injury.  He also denied neuritis, and joint, bone, or other deformity, as well as recurrent back pain.  Upon objective examination in March 1985, no head injury was noted.  A January 1986 CT scan of the head revealed that the 4th ventricle was slightly enlarged and had lost its normal configuration.  This was performed after the Veteran had collapsed.  However, a radiologist subsequently reviewed the CT scan and found that the 4th ventricle's appearance was normal.  

At his Report of Medical History at separation in January 1986, the Veteran denied then having or ever having had any problems with a head injury; he also denied recurrent back pain.  His January 1986 separation examination did not reveal any cranial nerve / head disorder.  At his January 1986 separation examination, the Veteran did report bilateral leg cramps, but no diagnosis was given.  The Veteran also did not report a left arm injury.  This evidence weighs against the Veteran's claims that these disorders began in service and continued on thereafter.

Post-service, in his original January 1986 claim upon separation from service, the Veteran reported leg problems.  At the March 1986 VA examination, the Veteran reported weakness in the legs.  No diagnosis was rendered at that time.  In the early and mid 1990s, VA treatment records diagnosed varicose veins, phlebitis, and meralgia paresthetica in the legs and lower extremities.  VA treatment records beginning in 2000 assessed neuralgia, neuritis, and radiculopathy due to lumbar spine disc disease.  A May 2000 VA magnetic resonance imaging (MRI) confirmed lumbar spine bulging, herniation, and degenerative changes.  In April 2001 the Veteran complained of numbness over his greater anterior thigh.  A June 2003 VA treatment record noted complaints of numbness in the right thigh.  The numbness was not explained by MRI, CT scan, or nerve testing, but the Veteran explained that he had been diagnosed with meralgia paresthetica.  See April 2000 VA treatment record.  The examiner stated it appeared to be an atypical syndrome as the area was more than lateral femoral and not fitting a lumbar dermatome and entirely without motor features.  VA treatment records dated from 2001 to 2012 document neuropathy of the legs, including meralgia paresthetica of the right leg.  

A January 2012 VA cardiology note revealed a diagnosis of diabetes mellitus with associated bilateral foot peripheral neuropathy.  VA neurology notes dated in March and May of 2012 assessed neuropathy of bilateral upper and lower extremities in stocking-glove distribution, likely secondary to type II diabetes mellitus.  Also, right leg pain/numbness and weakness was "suspicious" for lumbar/sacral nerve compression.  Medical treatise evidence dated in 2008 discusses the possibility of peripheral neuropathy due to radiation exposure.  

Post-service, the Veteran did not report left arm problems at a March 1986 VA examination.  VA treatment records first assessed left arm neuropathy in the 2000s.  

Post-service, a January 1986 VA treatment record notes that the Veteran reported head problems and fatigue.  However, in this treatment record, the notation "no hx (history) trauma" is significant.  The CT scan of was within normal limits without brain scars.  However, a May 1986 treatment record noted the Veteran had an abnormal scan which reportedly showed a dilated 4th ventricle.  Moreover, a June 1986 CT scan of the head was normal.  VA neurology testing in June 2003 revealed cranial nerves were intact. In August 2005 the Veteran reported vertigo accompanied by blurring of vision and intermittent numbness of the bilateral upper extremities.  In September 2005 the Veteran had MRIs of the head and brain performed due to symptoms of dizziness and light-headedness.  The MRI of the head revealed some abnormal findings.  A November 2005 VA neurology note discusses these, but ultimately did not find any brain abnormalities.  VA treatment records dated from 2009 to 2012 documents symptoms of dizziness and vertigo.  VA treatment records, including a March 2012 VA smoking note, indicate that the Veteran has smoked 1 and 1/2 packs of cigarettes a day for the past 30 years.  Medical treatise evidence dated in 2008 discusses the possibility of brain damage due to radiation exposure.  

At a March 1986 VA examination, the Veteran did not report any low back problems.  The first medical indication of low back problems is from a May 2000 VA MRI, which confirmed lumbar spine bulging, herniation, and degenerative changes.  A March 2004 VA treatment record indicated degenerative joint disease of the lumbar spine.  Medical treatise evidence dated in 2008 discusses the possibility of peripheral nerve damage (also affecting the back) due to radiation exposure.  An October 2011 MRI revealed degenerative changes of discs and vertebrate with minimal to mild bulging and some disc herniation.

The Veteran was awarded benefits from the SSA, effective February 5, 2002, due to his back pain, recurrent phlebitis, varicose veins, and right leg pain.

At a January 2013 VA examination the Veteran examiner noted the Veteran had been diagnosed with lumbar disc degeneration in 2000 and congenital spinal stenosis in 2012.  An MRI from April 2012 revealed central spinal stenosis, a small disc bulge, and possible early evidence of spondylolysis.  

The examiner opined that the Veteran's lumbar spine condition was not related to his military service.  The Veteran did not complain of back pain in service and was not diagnosed with a lumbar spine disorder until 2000.  The examiner did not have medical literature to support a finding that non-ionizing radiation caused degenerative disc disease or congenital spinal stenosis.

The Veteran was afforded a VA examination in May 2013 for his neuropathy.  It was noted he had been diagnosed with diabetic peripheral neuropathy in 2012 and with meralgia paresthetica in 2000.  

The examiner noted that many of the Veteran's leg complaints were due to his varicose veins and phlebitis.  The examiner opined that the claimed neuropathy was not the result of non-ionizing radiation.  There is no medical literature to support this.  The neuropathy was also not related to head trauma or his muscle cramps in service; rather it was due to diabetes.  The examiner also noted the remote onset of neuropathy made it very unlikely to be related to service.  With regard to his diagnosis of meralgia paresthetica the examiner also did not relate this to non-ionizing radiation or head trauma because there was no medical literature to support this claim.  The condition was diagnosed in April 2000 and the etiology of this syndrome is (exclusively) compression of the lateral femoral cutaneous nerve secondary to restrictive clothing or obesity.  

The examiner further opined that the Veteran's left arm disorder was not related to non-ionizing radiation or the attack by his drill sergeant.  Although the Veteran claimed limited mobility after the alleged incident occurred, it is likely it was musculoskeletal in nature and no permanent neurologic damage was done.  Her rationale was that the Veteran had good motor strength and his sensory examination showed symmetric sensory loss that would be consistent with systemic disorder such as diabetes.  She also noted VA treatment records from 2000 did not indicate left arm weakness or sensory problems, which would correlate to an in service injury.

In May 2013 the Veteran also had a VA examination for residuals of a traumatic brain injury (TBI).  The Veteran's diagnoses were a very mild concussion in 1980 which had fully resolved and an episode of syncope in 1985.  The examiner reviewed the pictures provided, but did not find obvious bruising on the Veteran's left face, neck, and forearm.  The examiner also noted the CT scan which referenced a possible abnormality of the 4th ventricle.  However, multiple repeat scans had been performed and none were suggestive of a 4th ventricle abnormality.

The examiner opined the evidence did not support the Veteran's claim for a central nervous system disorder.  At most, the examiner opined he sustained a very mild concussion, as symptoms directly after and currently were not consistent with a typical TBI.  She also noted the Veteran denied head trauma in June 1984, March 1985, and January 1986.  There was also no evidence of cognitive impairments/headaches secondary to head trauma or exposure to non-ionizing radiation.  The episodic benign positional vertigo from 2005 was also not the result of an in service injury or exposure to non-ionizing radiation.  These symptoms were too remote in onset to be the result of head trauma or exposure to non-ionizing radiation and had subsequently resolved.  She also clarified that the in service CT scan noting a 4th ventricle abnormality was most likely radiologic in nature as multiple repeat studies did not reveal similar findings.  In a separate examination for cranial nerve disorders, the examiner found the Veteran did not have a cranial nerve disorder present.

In a June 2013 VA examination report the examiner stated that the Veteran had not been diagnosed with a knee or lower leg musculoskeletal disorder.  His sensory abnormalities were in a stocking like distribution and did not follow any dermatomal distribution.  He did not have any motor weakness of his lower extremities on manual muscle testing and his deep tendon reflexes were absent symmetrically at the patella as well as the Achilles, which favored a diagnosis of peripheral neuropathy.  His claimed claudication favored a vascular origin rather than a knee/neurogenic/lower back origin.  

The Board has also considered the Veteran's statements and testimony about his claimed disabilities.  The Veteran alleged that he blacked out when a drill sergeant pushed him backward and knocked him down.  He stated that when he regained consciousness his left arm would not work.  He had to wear a loop sling and had trouble holding his rifle.  He has stated he was put on light duty and allowed to wear sneakers due to this injury.  See e.g., October 2012 statement and pictures.

The Veteran is competent to testify regarding symptoms. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Furthermore, an absence of evidence of a disorder may not be considered substantive negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The exception is "where the silence in regard to a condition can be taken as proof that a doctor did not observe the symptom" or if the fact would have normally been recorded.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Buczynski, supra.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Board has considered the Veteran's assertions that his claimed disorders are related to his service.  The Board observes that the Veteran, as a layperson, is competent to describe symptoms that he has experienced, such as pain and numbness in his extremities.  Layno v. Brown, 6 Vet. App. 465 (1994).  

However, the Veteran's claimed conditions are not disorders where lay observation has been found to be competent to establish a diagnosis or the presence of the disability, therefore the determination as to the diagnosis or presence of the disability is medical in nature and not capable of lay observation.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although lay evidence may establish a diagnosis of certain medical conditions, such as a simple medical condition, neuropathy, concussion residuals, and degenerative disc disease are not simple medical conditions.  The diagnoses require diagnostic testing and medical evaluation to identify, which a lay person is not qualified to do.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, the Board finds that the reported lay history of disorders of the bilateral legs, left arm/hand, cranial nerves, and lumbar spine which began in service while competent, is nonetheless not credible.  Emphasis is placed on the gap between when the alleged attack occurred in 1980 and the first medical evidence diagnosing the Veteran many years later.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).

Emphasis is also placed on the numerous medical examinations that the Veteran received where he denied any disorder of the bilateral legs, left arm or hand, nervous system or lower back.  He specifically denied head trauma, recurrent back pain, and joint or bone deformities on multiple occasions in service.  

These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

As noted above, the Board cannot determine that the lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, supra; Kahana, supra; Buczynski, supra.  However, the Board can weigh the Veteran's service treatment records and medical opinions against the Veteran's statements.  While the Veteran has made broad allegations as to service incurrence in service, there is no medical evidence of this in the service treatment records and multiple VA examiners found that the Veteran's claimed conditions were not related to service, to include the alleged attack and non-ionizing radiation exposure.  

Accordingly, the Board finds the statements asserting the claimed conditions began in service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

The Board has considered the research articles submitted by the Veteran in support of his claim.  However, the Court has consistently held that medical statement and/or treatise evidence that was too generic and inconclusive as to the specific facts in a case was insufficient on its own to establish causal link for service connection.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998); Wallin v. West, 11 Vet. App. 509, 514 (1998); Mattern v. West, 12 Vet. App. 222, 228 (1999).  The Board has considered the research materials provided; however, as they do not specifically address the Veteran's conditions, they are assigned less probative value than the VA examiners' opinions.

The Veteran also was not diagnosed with degenerative changes of the lumbar spine until more than one year after separation from service.  As such, the presumption of service connection does not apply.  38 C.F.R. §§ 3.307, 3.309(a).

The Board finds that the claimed disorder are not shown to have had their onset during service, and are unrelated to a disease, injury, or event during service, including exposure to non-ionizing radiation.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Dental Condition

Disability compensation and VA dental treatment may be provided for certain specified types of service-connected dental disorders.  The Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, in the current case, adjudication of the Veteran's claim for service connection must also include consideration of service connection for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  See also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) (holding that the Board is required to consider a Veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As noted, this claim has been referred for adjudication.

In the VA benefits system, dental disabilities are treated differently from medical disabilities.  Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See Byrd v. Nicholson, 19 Vet. App. 388 (2005) (discussing history of 38 C.F.R. § 3.381, 4.150).  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.

The Veteran contends that an injury to the central nervous system during service caused his teeth to decay and fall out, as well as gum infections.  A November 1985 STR dental examination appears to show cavities and missing teeth.

There is no evidence that the Veteran had impairment of the mandible, loss of a portion of the ramus, or loss of a portion of the maxilla.  There is also no evidence in service of loss of teeth due to loss of substance of body of the maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.

Post-service, a VA treatment record dated in September 1986 documents an extraction of an over retained deciduous root from the left maxilla.  In October 1986 the Veteran was healing well and referred to another physician for the remainder of his treatment.  A February 2001 VA treatment record reflects treatment for a swollen jaw, dental caries, and a dental abscess.  A March 2002 VA treatment record reveals a left upper molar tooth infection with pain.  A December 2004 VA treatment record documents metal dental prostheses.  VA treatment records dated in August 2008 note a recent extraction for a carious tooth number 27.  A February 2009 VA treatment recommends the extraction of "non-restorable" tooth number 3.  The Veteran has also submitted private dental records from Suffolk Dental dated from 1988 to 2012, providing a detailed post-service history of dental treatment to include general examinations, fillings, and tooth decay.  

The Veteran was afforded a VA examination in February 2013 for his dental claim.  The examiner noted diagnoses of periodontal disease and tooth decay.  X-rays revealed multiple missing teeth.  There was no clinical or radiographic evidence that there was loss of continuity of the maxilla or mandible as a result of trauma.  There was no evidence of osteomyelitis.  There was no evidence of non union or malunion of the mandible.  The dental conditions diagnosed were a result of decay and possibly periodontal bone loss which was not related to any injury or incident of his service.  A separate May 2013 physician opined that the Veteran's bad teeth were not the result of his mild TBI as the claimed event did not cause loss of dentition.

There is no evidence that the Veteran meets the criteria for compensation for a dental disability.  Compensation is only available in specific circumstances, such as where a tooth is lost due to loss of substance of body of maxilla or mandible, which the Veteran is not claiming.  The bone loss identified in the February 2013 VA examination was due to periodontal disease.  The Veteran cannot receive compensation for periodontal disease.  Service connection is warranted where bone loss is caused by trauma or disease, but service connection is not warranted where bone loss is the result of periodontal disease.  See 38 C.F.R. §§ 3.381, 4.150, Diagnostic Code 9913.

However, the Veteran can be entitled to noncompensable service connection for dental conditions for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  This issue has been referred to the RO for adjudication.

The Board has considered the Veteran's allegations that his claimed dental condition should be service-connected.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, supra, as to the specific issue in this case, determining the nature and etiology of a dental disorder, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The Veteran had evidence of missing teeth in service.  The February 2013 VA examiner also found evidence of some bone loss due to periodontal disease, which cannot warrant service connection under 38 C.F.R. § 3.381.  There is no evidence of impairment of the mandible, loss of a portion of the ramus, a loss of a portion of the maxilla or tooth loss due to loss of substance of body of maxilla or mandible.  Thus, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a dental disability for compensation purposes.  38 C.F.R. § 4.150.


ORDER

Entitlement to service connection for a heart disorder is denied.

Entitlement to service connection for a bilateral leg disorder is denied.

Entitlement to service connection for a left arm and hand disorder is denied.

Entitlement to service connection for a cranial nerve/head disorder is denied.

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a dental disorder for the purpose of obtaining VA compensation is denied.




REMAND

In a June 2012 rating decision the RO denied entitlement to service connection for hypertension and a left shoulder disorder and found that new and material evidence had not been received sufficient to reopen a claim of entitlement to service connection for phlebitis and varicose veins of the right leg.  The Veteran submitted a timely notice of disagreement in June 2012.  The RO has not issued a statement of the case on these claims.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a statement of the case on the following issues: entitlement to service connection for hypertension and a left shoulder disorder and whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for phlebitis and varicose veins of the right leg.  Advise him that he still needs to file a substantive appeal (VA Form 9 or equivalent statement) in response to this to complete the steps necessary to perfect his appeal of these additional claims to the Board.  Only if he does should these claims be returned to the Board for further appellate consideration.  

2.  After undertaking any additional development deemed necessary, readjudicate the remaining issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case must then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


